Citation Nr: 0025070	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-14 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to June 1974.  
He died on December [redacted], 1996.  The appellant is his 
former wife, who is the custodian for the veteran's surviving 
child, who is a minor.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  

The case was remanded in July 1999 to provide the appellant 
with an opportunity to testify at a hearing.  

Subsequently, the appellant has given testimony at a December 
1999 hearing before a Hearing Officer at the RO and at a July 
2000 hearing before the undersigned Member of the Board in 
Washington, D.C.  




REMAND

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence shows that the veteran died at the age of 44 on 
December [redacted], 1996.  At the time of his death, service 
connection had been established for a seizure disorder, rated 
as 80 percent disabling.  The death certificate lists the 
cause of the veteran's death as being that of occlusive 
coronary artery disease.  

The appellant contends that the occlusive coronary artery 
disease that led to the veteran's death was either caused or 
aggravated by Tegretol prescribed for many years in the 
treatment of his service-connected seizure disorder.  In 
support of this assertion, the appellant's representative, in 
the May 1997 Notice of Disagreement, has cited to medical 
evidence showing a link between the use of Tegretol and 
adverse reactions involving the cardiovascular system.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise an appellant of evidence 
needed to complete an application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

During her hearings, the appellant also testified that 
additional pertinent medical evidence might be available to 
support her claim.  Specifically, during the December 1999 
hearing, she noted that the veteran had seen a Dr. Casey for 
his high blood pressure every three months.  At her July 2000 
hearing, she also reported that the veteran had treatment at 
the Samaritan Hospital.  As the file contains no medical 
records showing either treatment by a Dr. Casey or at the 
Samaritan Hospital, the appellant should be afforded an 
opportunity to obtain these records, and any other medical 
evidence to support her assertions.  See 38 U.S.C.A. § 
5103(a); Robinette, supra.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the appellant and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated the 
veteran for cardiovascular problems since 
service.  Specifically noted in this 
regard are records of treatment at the 
Samaritan Hospital and by a Dr. Casey.  
In addition, the RO should instruct the 
appellant to submit all medical evidence 
that tends to support her assertions that 
the veteran's service-connected seizure 
disorder or treatment thereof either 
caused or aggravated the fatal occlusive 
coronary artery disease. After obtaining 
any necessary authorization from the 
appropriate source, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claim.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be provided with a Supplemental 
Statement of the Case and an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purposes of this REMAND are to afford the appellant due 
process of law and to obtain clarifying medical information.  
By this REMAND the Board intimates no opinion as to the 
ultimate disposition of the appeal.  

No action is required of the appellant until she receives 
further notice from the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



